DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of “Invention I” in the reply filed on 10/21/20222 is acknowledged.  The traversal is on the ground(s) that “each of the two identified inventions would be classified in the same class - B64D,  therefore there should not be a serious burden because of operating a pod attached to an aircraft on the common classification”,  This is not found persuasive because in invention I , “a method of operating a pod attached to an aircraft or vehicle...”, classified in B64D5/00, while  in invention II “a canopy attached to one or more of the walls, ...”  classified in B64D 17/02  & B64D 25/12. The subcombination has separate utility such as  a canopy, a control unit, adjustment of steering lines.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
the inventions have acquired a separate status in the art in view of their different classification,
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claims 4-6 & 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 13 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by ITO et al., Pub. No.: WO 2020176415 A1.

Regarding claims 1 & 13, ITO et al. discloses a method of operating a pod that is attached to an aircraft or vehicle, the method comprising: 
(claim 1) during flight of the aircraft or vehicle, deploying the pod from the aircraft or vehicle while at an elevation above ground, the pod comprising walls that extend around and form a contained interior space that houses one or more travelers or cargo containers
(claim 13) determining an occurrence of an event with the aircraft or vehicle during flight and while the aircraft or vehicle is at an elevation and while the pod is being carried by the aircraft or vehicle, the pod comprising a contained interior space that houses one or more travelers or cargo containers
([0197] “a pod configured to be removably loaded to a drone, whereby the pod can include a cargo space formed in the interior of the pod, to enable transporting of a plurality of packages while maintaining good operating efficiency of the drone. & [0198] “the pod is configured to store and transport cargo and includes a pod case with a long thin shape or a flat shape, formed with a cargo chamber, for storing cargo, therein;” & [0199] The pod of this disclosure can be configured to include a payload”... The pod and corresponding aircraft can be configured”. & [0236] In some examples, the pod 10 can be loaded or attached to the drone ... A lifting mechanism can be deployed and the operator can then confirm if the lift process has been completed and pod 10 is correctly attached to the airframe. [0237] In some examples, the pod 10 can be unloaded or detached from the drone ... A lowering mechanism can then be deployed whereby the lowering process can then be confirmed whether complete. Once complete, handle 50 can be attached to the pod 10 and any applicable engagement latches can be actuated for release. Pod 10 can then be moved by handle 50 (e.g., pulled) from the drone.);
(claim 1) determining a landing location for the pod to safely land; while the pod is descending from the elevation, steering the pod towards the landing location; and landing the pod at the landing location
(claim 13) deploying the pod from the aircraft or vehicle during the flight and after the occurrence of the event; calculating a plurality of landing locations that are located within a predetermined range of the event; steering the pod towards one of the landing locations while the pod is descending from the elevation; and landing the pod at the one landing location
 ([0209] “Through securing in this way, when the drone 1 moves upward or moves downward at the time of takeoff or landing, the pod 10 will move upward together with the drone 1 in a state wherein the nose portion of the pod 10 is upward.” & [0255] “pod 310 of the depicted example is capable of being releasably attached to drone 1 and moving between expanded, landing-gear deployed configurations and a flight configuration with all respective doors for cargo and landing gear sealed shut for flight. The expanded configuration of Fig. 20 includes an operator handle and landing gear wheels deployed for moving pod 310 from drone 1 to some other location. & [0225] “First, as depicted in Fig. 9, when the drone 1 lands at a prescribed takeoff/landing site, the user pulls the securing pins 15 (see Figs. 3 & 4) from the pod case 12, thereby releasing the pod 10 and enabling the pod case 12 to move in the vertical direction, with the sliders 14A and 14B guided within the guide rails 8.& [0226] “Once the trailing wheels 48 have come into contact with the ground G, in this state the pod 10 is moved downward, and the user pushes the tail portion of the pod 10 toward the back from the belly side. ...It is understood that covers 52, 38 ... can include one or more quick release pins so respective covers can quickly release from a collapsed, flight configuration to a deployed, expanded configuration.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 16 are  rejected under 35 U.S.C. 103 as being unpatentable over ITO et al., Pub. No.: WO 2020176415 A1, in view of Su et al., Pub. No.: US 20150351686 A1.

Regarding claims 2 & 16, ITO et al. discloses the method of claim 1 & claim 13. ITO et al. is not explicit on “determining a condition of the traveler or cargo containers”. However, Su et al., US 20150351686 A1, teaches Electronic Watch, Personal Physiology Monitoring System and Method Thereof, and discloses;
(claim 2) further comprising determining a condition of the one or more of the travelers or cargo containers based on signals received from personal electronic devices that are on the one or more travelers or cargo containers 
(claim 16) further comprising sensing conditions within the interior space after landing the pod at the one landing location and determining a condition of the one or more travelers or cargo containers based on the conditions 
([0051] In Step S31, the regarded abnormal conditions determined by the electronic watch 10 analyzing the first signal 111 can be one of the following: the heartbeat exceeding 150 beats/min, the body temperature being lower than 35° C., the body temperature being higher than 39° C., and the blood sugar being lower than 50 mg/dL. The aforementioned conditions are commonly seen, and people skilled in the art may have more conditions applied according to user's health or conditions. Besides, the physiology data such as heartbeat, body temperature, blood sugar, etc. can be analyzed by the electronic watch 10; however, more complicated data such as moving distance, calorie consumption, heartbeat variety, etc. are analyzed by the cloud platform 40.).
Su et al. teaches that these features are useful to provide a personal physiology monitoring system incorporating an electronic watch with two Bluetooth devices inside and a method for personal physiology monitoring.

Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over ITO et al., Pub. No.: WO 2020176415 A1, in view of Brady et al., Patent No.: US 10303171 B1.

Regarding claim 3, ITO et al. discloses the method of claim 1. ITO et al. is not explicit on “determining the landing location”. However, Brady et al., US 10303171 B1, teaches Autonomous Ground Vehicles Providing Ordered Items In Pickup Areas  and discloses, further comprising sensing a condition of the one or more travelers or cargo containers after deploying the pod from the aircraft or vehicle based on a motion sensor located within the interior space (col.11 lines 22-46 (46) The AGV 200A may also include a user interface 211. The user interface 211 is configured to receive and provide information to a user of the AGV 200A and may include, but is not limited to, a display, such as a touch-screen display, a scanner, a keypad, a biometric scanner, an audio transducer, one or more speakers, one or more image capture sensors, such as a video camera, and any other types of input or output devices that may support interaction between the AGV 200A and a user. In various implementations, the user interface 211 may alternatively include more limited features. For example, in one implementation the user interface 211 may only include a relatively small display and/or a keypad for providing input. In certain other implementations, these and other features may also be eliminated, wherein control of the AGV 200A may primarily be provided remotely. For example, in order to access a storage compartment, a user may send or reply to a text message to or from a centralized remotely located control system (e.g., a management system), which controls the AGV 200A to open the storage compartment door so that the user can retrieve an ordered item. In various implementations, the AGV 200A may have capabilities for directly receiving such signals from a user device or other device (e.g., a device inside a user's residence) that provides a signal to open the storage compartment door. & col.11 lines 47-58 (47) In the example of FIG. 2A, the storage compartment 257 of the storage compartment portion 202A of the AGV 200A includes bottom and side surfaces and a door 275 configured to form a cavity in which items may be stored. In addition, the storage compartment 257 may include various security or other components. For example, the storage compartment 257 may include a locking mechanism 277, which may be controlled directly or remotely by the AGV control system 210. The storage compartment 257 may also include a presence detection sensor 271, a motion sensor 272, an image capture sensor 273, a temperature sensor 274 and/or other sensors.).
Brady et al. teaches that these features are useful to provide a system in which autonomous ground vehicles (“AGVs”) are utilized to transport items to specified locations. For example, the management system may receive and/or determine schedule data for the travel of the transportation vehicles to and from the designated areas that include the locations  the management system may also receive tracking data (e.g., GPS) regarding the locations of the transportation vehicles and/or AGVs and use that data for various purposes (e.g., status monitoring, answering location status requests, sending notifications regarding the current location of the transportation vehicles and/or AGVs, etc.) (See Abstract and col.3 lines 1-17 (22)).

Claim 7  is  rejected under 35 U.S.C. 103 as being unpatentable over ITO et al., Pub. No.: WO 2020176415 A1, in view of Morgan, Pub. No.: US 20190276129 A1.

Regarding claim 7, ITO et al. discloses the method of claim 1. ITO et al. is not explicit on “removing sections of the aircraft prior to deploying the pod”. However, Morgan, US 20190276129 A1, teaches MODULAR PAYLOAD AIRFRAME SECTION and discloses, further comprising removing one or more sections of the aircraft or vehicle prior to deploying the pod from the aircraft or vehicle to prevent damage to the pod ([0053] A modular payload airframe section 1 is shown in FIG. 1, comprising a main payload fuselage section 2, comprising a releasable fixation means for releasably affixing the payload airframe section to a VTOL airframe 4. The fixation means may comprise a multi-point locking mechanism system 3, which is dimensioned according to connecting surface areas matched to the mating VTOL airframe 4. In the illustrated embodiment, the modular payload airframe section is shaped as a nose-cone, and when affixed to the VTOL airframe 4 defines the aircraft's nose-cone. In particular, the modular payload airframe section tapers to an apex at a first end defining the nose-cone, and is configured with the releasable fixations means at a second end located opposite the first end.).
Morgan teaches that these features are useful to provide a removable modular payload airframe section for an aircraft airframe. The removable modular airframe section may be removably attached to the aircraft airframe. The modular payload airframe section comprises: a storage volume for receiving a payload; a releasable fixation means for releasably affixing the modular payload airframe section to an airframe of the aircraft; and wherein the modular payload airframe section forms at least part of a nose-cone of the aircraft airframe when affixed thereto (see Abstract and para. [0001]).

Claims 8-10 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al., Pub. No.: WO 2020176415 A1, in view of Driscoll et al., Pub. No.: US 20210094692 A1.

Regarding claims 8-10 & 14, ITO et al. discloses the method of claim 1. ITO et al. is not explicit on “determining the landing location”. However, Driscoll et al., US 20210094692 A1, teaches BALLISTICALLY-DEPLOYED CONTROLLABLE PARASAIL and discloses, 
(claim 8) further comprising determining the landing location after deploying the pod from the aircraft or vehicle 
(claim 9) wherein determining the landing location comprises calculating a glide path of the pod and selecting the landing location from a plurality of landing options within the glide path 
(claim 14) the method of claim 13, further comprising calculating a glide path of the pod and calculating the plurality of landing locations that are located within the glide path.
(claim 10) method of claim 1, further comprising continuously monitoring a geographic location of the pod during the flight
([0019] “an emergency recovery system with an externally mounted, ballistically-deployed parasail capable of catching a vehicle at low altitude and gliding the vehicle safely to the ground. ... Once released, the parasail is ballistically deployed from the external housing, ... Once suspended from the parasail, the emergency recovery system uses systems and processes stored within the emergency recovery system to direct the parasail to control the glide to a landing area. Thus, the vehicle remains safe during an emergency landing, as the parasail both suspends the vehicle before the vehicle has a chance to fall due to gravity and directs the vehicle to a safe location for landing. & [0025] “In some examples, the guidance system 216 relies on the GNSS receiver 218 to determine the location of the emergency recovery system 100. The GNSS receiver 218 receives signals from at least one satellite positioned in known positions above the earth. Using the at least one signal, the GNSS receiver 218 can determine three-dimensional geo-coordinates with a high degree of accuracy. The guidance system 216 is configured to receive the three-dimensional geo-coordinates of the emergency recovery system 100. In other examples, the guidance system 216 is configured to access a GNSS receiver 218 within the vehicle 10. In some examples, the guidance system 216 is configured to send and receive information with other navigational components (e.g. an altimeter, and an altitude and heading reference system (AHRS)). Other means of determining the three-dimensional position of the emergency recovery system 100 are considered, including but not limited to inertial navigation systems, optical positioning systems, and radar positioning systems. The guidance system 216 can use a non-GNSS positioning system as it would a GNSS receiver, receiving information regarding the position of the emergency recovery system 100 and the vehicle 10. & [0026] The guidance system 216 uses the three-dimensional position information in comparison to three-dimensional maps stored in a database 224 within the memory 222. In some examples, the three-dimensional maps are topographical diagrams of landing sites along the known route of the vehicle 10. As the vehicle 10 descends using the parasail 110, the guidance system 216 can use the three-dimensional map to determine the an acceptable landing position for the vehicle 10.” & [0032] The database 224 stored within the memory 222 contains information of three-dimensional maps to which the position of the emergency recovery system 100 can be referenced to determine an appropriate landing site for the vehicle. In some embodiments, the database 224 is loaded with coordinate positions of suitable landing sites along the known path of the vehicle 10, such that for any point along the known path of the vehicle 10, a suitable landing site can be reached through a guided descent....These three-dimensional maps may be topographical representations of the area along the known flight path of the vehicle 10 or may be the general area around where the vehicle 10 is known to operate.” & [0042] FIG. 5B shows an example 510 of various paths the guidance system 216 may take in avoiding a collision with the obstacle 530. ... determining a trajectory of flight which avoids collision with the obstacle 530 or any other obstacle. ... Once the vehicle reaches a preferred altitude, for example at 516, the vehicle 10 is guided directly to the landing site, for example at coordinates (2000, 4000, 0) 520, along a straight-line flight pattern 518.). & [0043] “The three-dimensional map 600 may show one or more landing sites 610, or in some examples a landing site 610 may not be present in which case the guidance system 216 can determine an appropriate landing location based on the terrain provided.” & [0052] In block 712, actively steer to the landing site. ... The load bearing supports are pulled and released, changing the direction of the parasail and thus guiding the glide of the emergency recovery system. The emergency recovery system may use one or more of the methods described in FIGS. 4A, 4B, 5A, and 5B. By gliding the vehicle using curved arcs, the emergency recovery system can guide the vehicle to the determined landing site, while applying a constant aerodynamic load to the vehicle and its occupants.).
Driscoll et al. teaches that these features are useful to provide an emergency recovery system with an externally mounted, ballistically-deployed parasail capable of catching a vehicle at low altitude and gliding the vehicle safely to the ground, to a landing site (See Abstract and para.[0019]).

Regarding claim 15, ITO et al. discloses the method of claim 13, further comprising receiving at least one of the elevation and speed of the aircraft or vehicle from the aircraft or vehicle prior to deploying the pod from the aircraft or vehicle ([0199] “The pod and corresponding aircraft can be configured for a cruising speed of approximately about 120 mph with a flight range of approximately about 20 to 40 km. However, different cruising speeds and/or flight ranges, both faster or slower and/or longer or shorter, are contemplated for use with the solution of this disclosure. &  [0212] “In the state where the pod 10 is on the ground, depicted in Fig. 6, the direction in which the main wheels 36 are positioned, in respect to the trailing wheels 48, is termed the main wheel direction, and the direction in which the trailing wheels 48 are positioned in respect to the main wheels 36 is termed the trailing wheel direction. Fig. 7 and Fig. 8 are elevations depicting the pod 10 of an example, where Fig. 7 is an elevation when viewed facing the main wheel direction, and Fig. 8 is an elevation when viewed facing the trailing wheel direction.”), and 
ITO et al. is not explicit on “glide path”. However, Driscoll et al., US 20210094692 A1, teaches BALLISTICALLY-DEPLOYED CONTROLLABLE PARASAIL and discloses, 
calculating a glide path of the pod based on at least one of the elevation and the speed ([0041] “For example, if vehicle 10 glides along one preferred path with a broad arc curve 502, ... desired altitude and trajectory is reached, for example at 506. ...When the desired altitude and trajectory is achieved, the flight controls and actuators 108 cause the vehicle 10 to enter a straight-line flight pattern 508 toward the intended landing site 520. & [0042] FIG. 5B shows an example 510 of various paths the guidance system 216 may take in avoiding a collision with the obstacle 530. For example, if the vehicle 10 glides along one preferred path 512 with a broad arc curve,  ...The guidance and navigation system then guides the vehicle 10 to a lower altitude using a repeated circular arc 514. This circular arc allows the emergency recovery system 100 to reduce the altitude of the vehicle 10 using a minimal amount of horizontal space. Once the vehicle reaches a preferred altitude, for example at 516, the vehicle 10 is guided directly to the landing site,”.)
Driscoll et al. teaches that these features are useful to provide an emergency recovery system with an externally mounted, ballistically-deployed parasail capable of catching a vehicle at low altitude and gliding the vehicle safely to the ground, to a landing site (See Abstract and para.[0019]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al., Pub. No.: WO 2020176415 A1, in view of Wang, Pub. No.: US 20170057645 A1.

Regarding claims 11-12, ITO et al. discloses the method of claim 1. ITO et al. is not explicit on “deploying airbags that inflate on an exterior of the pod” & “transmitting  a geographic location of the pod, an orientation of the pod, and a physical condition of the pod”. However, Wang, US 20170057645 A1, teaches IMPACT PROTECTION APPARATUS and discloses, 
(claim 11) wherein landing the pod at the landing location comprises deploying airbags that are mounted on the pod and that inflate on an exterior of the pod prior to landing the pod at the landing location ([0039] “In some embodiments, one or more airbags may be provided that may be inflatable to reduce forces on an aerial vehicle during impact. The airbags may be inflated using a compressed gas. ...The airbag may reduce the forces of impact that may be experienced by the movable object, such as the aerial vehicle.”. & [0042] In some embodiments, a safety mechanism may be provided. The safety mechanism may be in place so that the airbag is prevented from deploying unless the safety mechanism is deactivated. This may advantageously prevent the airbag from deploying prematurely.”).
(claim 12) further comprising, after landing at the landing location, transmitting from the pod a geographic location of the pod, an orientation of the pod, and a physical condition of the pod ([0129] The sensing system 708 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 700 (e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 708 can be used to control the spatial disposition, velocity, and/or orientation of the movable object 700 (e.g., using a suitable processing unit and/or control module, as described below). Alternatively, the sensing system 708 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like. The sensing system data may be useful in determining conditions under which to deploy one or more airbags of the movable object.& [0130] The communication system 710 enables communication with terminal 712 having a communication system 714 via wireless signals 716. The communication systems 710, 714 may include any number of transmitters, receivers, and/or transceivers suitable for wireless communication. The communication may be one-way communication, such that data can be transmitted in only one direction. For example, one-way communication may involve only the movable object 700 transmitting data to the terminal 712, or vice-versa. The data may be transmitted from one or more transmitters of the communication system 710 to one or more receivers of the communication system 712, or vice-versa. Alternatively, the communication may be two-way communication, such that data can be transmitted in both directions between the movable object 700 and the terminal 712.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jalal C CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jalal C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665